UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of November 2014 Commission File No.:001-35773 REDHILL BIOPHARMA LTD. (Translation of registrant’s name into English) 21 Ha'arba'a Street, Tel Aviv, 64739, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached hereto and incorporated by reference herein are the following: Exhibit 1: Registrant's press release entitled "RedHill Biopharma Reports Results for the Third Quarter of 2014". Exhibit 2: Registrant’s condensed interim unaudited financial information as of September 30, 2014 and for thenine months then ended. This Form 6-K is incorporated by reference into the Company's Registration Statement on Form S-8 filed with the Securities and Exchange Commission on May 2, 2013 (Registration No. 333-188286) and its Registration Statement on Form F-3 filed with the Securities and Exchange Commission on January 23, 2014 (Registration No. 333- 193503). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REDHILL BIOPHARMA LTD. (the "Registrant") Date: November 10, 2014 By: /s/ Dror Ben-Asher Dror Ben-Asher Chief Executive Officer
